FILE COPY




         BRIAN QUINN                                                               BOBBY RAMIREZ
          Chief Justice                Court of Appeals                                Clerk

      PATRICK A. PIRTLE
            Justice                  Seventh District of Texas
       JUDY C. PARKER              Potter County Courts Building                  MAILING ADDRESS:
                                                                                    P. O. Box 9540
           Justice                  501 S. Fillmore, Suite 2-A                        79105-9540

      LAWRENCE M. DOSS              Amarillo, Texas 79101-2449
           Justice                                                                  (806) 342-2650
                                   www.txcourts.gov/7thcoa.aspx

                                          January 8, 2021

Cedric DeWayne McNeal                               Hillary Netardus
TDCJ-ID #2317254                                    Attorney at Law
Montford Unit                                       P.O. Box 50652
8602 Peach Street                                   Amarillo, TX 79159
Lubbock, TX 79404                                   * DELIVERED VIA E-MAIL *

John L. Owen
Assistant District Attorney
501 South Fillmore Street, Suite 5A
Amarillo, TX 79101
* DELIVERED VIA E-MAIL *

RE:          Case Number: 07-20-00013-CR, 07-20-00014-CR, 07-20-00015-CR, 07-20-00016-
             CR
             Trial Court Case Number: 76,641-B, 76,642-B, 76,722-B, 77,067-B

Style:       Cedric Dewayne McNeal v. The State of Texas

Dear Mr. McNeal and Counsel:

          The Court this day issued an opinion and judgment in the captioned cause. TEX. R. APP.
P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on file with
this Court, if any, will be destroyed three years after final disposition of the case or at an earlier
date if ordered by the Court.

                                                              Very truly yours,

                                                              Bobby Ramirez
                                                              Bobby Ramirez, Clerk

cc:         Honorable John B. Board (DELIVERED VIA E-MAIL)
            Honorable Dan L. Schaap (DELIVERED VIA E-MAIL)
            Carley Snider (DELIVERED VIA E-MAIL)